Title: Thomas Jefferson to John Roane, 7 August 1810
From: Jefferson, Thomas
To: Roane, John


          
            Sir
             
                     Monticello 
                     Aug. 7. 10.
          
           I should with great pleasure answer the enquiry in your letter of July 15. relative to the power of the corporation of W. & M. college to convey away the lands of the college, did I feel myself competent to give such an opinion as ought to be relied on. but a forty years abandonment of the law, with few occasions of
			 recurring to it, and the mind in the mean time occupied by a course of business so different, leaves me really incompetent to resolve your question.
			 I
			 was once indeed a member of the visitation, but for so short a time, that as to produce no occasion of requiring me to consider particularly the duties or powers of the station. yet I do imagine that the limits of the corporate powers of the Professors, are such as
			 the gentlemen in the practice of the law would readily investigate & ascertain so as to give advice to the purchasers which might be relied on. indeed so much confidence is due to the
				Professors
			 themselves as to authorise a just presumption that they would not offer to convey unless well advised of their power to do so. it is certainly to be lamented that they find it necessary to part
				with
			 the capital of the funds, which and for want of a proper adjustment of the scale of expenditure to that of revenue, to make an institution temporary which was endowed for a perpetuity.I have very much wished, instead
			 of seeing this seminary extinguished, that the legislature would take it up, enlarge it’s plan & it’s funds, and by the institution of additional professorships, & exclusion of some now
				in
			 it, make it adequate to the public instruction in every branch of useful science. I once hoped it; but for some time have dispaired of it’s being done in my day. 
			 I pray you to accept the assurances of my great respect & consideration.
          
            Th:
            Jefferson
        